Judgment unanimously reversed, without costs, and motion denied. Memorandum: Special Term granted summary judgment to plaintiff pursuant to CPLR 3213 upon the theory that her claim for support payments was based upon an instrument for the payment of money only. The remedy of accelerated summary judgment under CPLR 3213 may not be granted when the underlying instrument is a separation agreement which contains covenants and conditions relating to matters other than support payments (Wagner v Cornblum, 36 AD2d 427). (Appeal from judgment of Livingston Supreme Court—summary judgment.) Present—Marsh, P. J., Moule, Cardamone, Dillon and Goldman, JJ.